A Court of Equity is as much bound by the Statute of Usury as a Court of Law, and will not allow the lender to enforce his usurious contract; and when called *Page 287 
upon by the borrower for assistance to protect him it will give it, but will require him to do equity by paying the principal money and the legal interest. Ballinger v. Edwards, 4 Ire. Eq. 449, and the cases cited.
In this action the order below of His Honor is affirmed, with the modification, that if the plaintiffs fail to pay and satisfy said judgment for thirty days after service of a certified copy of this opinion then the defendants may proceed to foreclose their mortgage by sale and satisfy their said judgment. Defendants will recover their costs in this Court.
Let this be certified.
PER CURIAM.                              Judgment accordingly.